In this cause Mr. Chief Justice Buford, Mr. Justice Whitfield and Mr. Justice Ellis are of opinion that the decree of the Circuit Court should be reversed and the cause remanded while Mr. Justice Terrell, Mr. Justice Brown and Mr. Justice Davis are of opinion that the said decree should be affirmed. When the members of the Supreme Court, sitting six members *Page 355 
in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the decree should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of State ex rel. Hampton vs. McClung, 47 Fla. 224, 37 So. R. 51, that the decree of the Circuit Court in this cause be and the same is hereby affirmed.
Affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.